MOISE, Justice
(dissenting).
The Legislature enacted, as an amendment to the Workmen’s Compensation Law, Act No. 179 of 1948. The statute shows on its face that it is remedial in nature and it was the intent of the Legislature to make certain recovery under the statute where there had been a denial by the courts. Being of recent origin, a construction of this statute is practically nil.
In the instant case, the district judge who saw and heard the witnesses, rendered judgment in favor of the widow and children, as prayed for. The Court of Appeal, by a divided court, reversed the judgment of the district court, Judge Kennon dissenting. I am in full accord with the judgment of the district court and the dissenting appellate judge.
The object of all judicial investigations is the ascertainment of the truth. Evidence is a means by which that is effected. Taylor met his death while performing services, either in carrying out his job as an independent hauling contractor or as an employee of the lumber company. The defense urged agaipst recovery and approved by the majority opinion of this Court is that there existed a relationship between the lumber company and Taylor of vendor and vendee. There is proof in this record to the contrary, almost as strong as the truth of Holy Writ, and it comes from the documents of the lumber company, obtained on the trial of this suit, by subpoena duces tecum. From the checks and documents the witness shows the services performed and the relationship between the parties. We have merely to examine on page 10 of *1006the Transcript, Exhibits P-24, P-25, P-26, and documents Nos. 16 and 17. These documents and the explanation of the witness are persuasive. At the time Mr. Schadt was on cross-examination (being a partner in the lumber company and the Operating Manager) he testified as follows:
“Q. I hand you a statement and ask you what that statement represents? A. It represents an amount we paid Mr. Taylor for hauling logs.
“Q. . I hand you another statement marked P-25, and ask what that represents ? A. This represents the amount of money we paid Mr. Taylor on hauling timber.
“Q. I hand you here a statement marked P-26 and ask what that represents? A. It represents the amount we paid Mr. Taylor for hauling.”
This is conclusive to my mind of the relationship between the parties. It is a rule of evidence that one cannot impeach the credibility of his own witness.
Defendant contends that the relationship between it and Taylor, the deceased, was that of vendor and vendee of logs; that the agreement was orally made. Cer'tainly, Mr. Ferrington, the standing timber owner, was a vendor to either the lumber company or Mr. Taylor. As the only living witness to the transaction, his evidence should be conclusive. When a.sked on cross-examination whether Mr. Taylor could have sold this timber to a mill owner other than defendant, Newellton Hardwood Company, Mr. Ferrington answered:
“Q. Do you know Mr. Ferrington whether Mr. Taylor could have sold this timber to Ed McDonald’s Mills (a competitor), if he, Taylor, so desired?
“Objection.
“A. Do you want me to answer that? Do I think Mr. Taylor would steal that timber.”
I respectfully dissent.